  Case 1:19-cr-00386-PKC Document 23 Filed 02/11/20 Page 1 of 2 PageID #: 50




                  JUDGE CHEN’S STANDARD VOIR DIRE QUESTIONS

Cause Challenges

1. Nature of the Case: (Civil) The complaint alleges that the defendant engaged in [claimed
   illegal conduct]. (Criminal) The indictment in this case charges the defendant with [charged
   offenses]. Is there anyone who, based on the nature of the claims/crimes, could not be fair
   and impartial?

2. Knowledge of the Case: Has anyone heard or read anything about this case?

3. Knowledge of the Parties and Places: Does anyone know any of the parties, their attorneys,
   or any other individuals or places involved in the case?

4. Presumption of Innocence (Criminal): The defendant has pleaded not guilty to the charges
   and has thus raised issues of fact to be determined by a jury. The government has the burden
   of proof in any criminal case to establish a defendant’s guilt beyond a reasonable doubt. The
   defendant is presumed to be innocent and is not required to prove that he is innocent; he need
   not call witnesses and need not take the stand. This is a basic principle of our criminal
   justice system. Would any of you have difficulty in following my instructions in that regard?

5. Physical Disability: Is there any member of the panel who has any physical disability or
   problem that would make serving as a member of the jury difficult or impossible?

6. Impartiality: If you are selected to sit on this case, will you be able to render a verdict solely
   on the evidence presented at the trial and in the context of the law as I will give it to you in
   my instructions, disregarding any other ideas, notions, or beliefs about the law that you may
   have encountered, in reaching your verdict? Please raise your hand if you believe there is
   any reason why you believe you cannot be fair in sitting as a juror on this case.

7. Hardship: As I mentioned earlier, the trial is expected to last [estimated length of trial]. Is
   there anyone for whom the length of the trial would cause a genuine hardship?

Peremptory Challenges

8. Residence: What town or section of a county do you live in? How long have you lived at
   your current residence? If less than 10 years, where did you live before that?

9. Education: How much formal education or schooling have you had? What degree(s) did
   you receive and/or what did you study?

10. Employment: Are you currently employed? If so, what is your employment and position,
    and how long have you been at this job and/or in this position? If retired, what did you do
    before retiring and how long did you hold that position?
  Case 1:19-cr-00386-PKC Document 23 Filed 02/11/20 Page 2 of 2 PageID #: 51




11. Spouse/Partner’s Employment: Are you married or do you have a domestic partner? You
    don’t have to identify which, just yes or no. If yes, is your spouse or partner employed
    outside the home? If so, what kind of work does s/her do?

12. Children: Do you have any children? If yes, what are their ages of your children, and, for
    any child over 18, what type of work outside the home does s/he do, and, if in school, what is
    s/he studying?

13. Other Employed Adults in the Household: Do any adults aside from your spouse/partner or
    children live at your residence? If so, what type of work outside the home, if any, does each
    person do?

14. Legal Knowledge: Have you ever practiced law, been a member of a bar, or attended any
    law school classes?

15. Relationships with Lawyers: Do you have any family members or close friends who are
    lawyers? If so, what type of law? Do you ever talk with him/her about his/her their work?

16. Jury Service: Have you ever served on a jury or grand jury? If so, how many times?
    Federal or state? If a regular jury, was the case civil or criminal? And without telling us
    what the verdict was, were you and the other jurors able to reach a verdict?

17. Involvement in Litigation: Have you or anyone close to you ever participated in a lawsuit as
    in any capacity, e.g., party or witness? If so, what was your participation? What type of
    lawsuit?

18. Newspapers/Magazines: Do you read any newspapers or magazines regularly? If so, which
    ones?

19. Other News Sources: Do you get your news from any other sources, such as TV, radio or the
    Internet?

20. TV/Cable Shows: Do you watch any television shows or cable programs regularly? If so,
    which ones?

21. Hobbies: Do you have any hobbies or activities you pursue in your spare time? If so, what?

22. Organizations: Do you belong to any organizations? If so, which ones?
